Citation Nr: 1602811	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  12-27 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for right ear fungus.

2. Entitlement to service connection for vertigo. 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1971 to September 1975.

This appeal comes before the Board of Veterans' Appeals (Board) from September 2011 and December 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2015 the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.
  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

The Veteran has asserted that his service treatment records (STRs) are incomplete.  Specifically, the Veteran reported that he underwent a fungal removal procedure at Naval Air Station Oceana in April 1972 and received treatment for his right ear fungus at U.S. Naval Support Facility Diego Garcia from 1972 to 1975.  The STRs include a June 1975 treatment record from Diego Garcia which noted edema and     a growth in the left ear with a clean right ear, but the STRs do not otherwise document right ear conditions or contain records from Naval Air Station Oceana.  While the RO requested the Veteran's complete STRs in June 2011, attempts to obtain additional STRs through official sources, to include the National Personnel Record Center, have not been made.  Therefore, the AOJ should attempt to obtain additional STRs on remand.

Additionally, given the Veteran's reports that he suffered from right ear fungus during service and had fungus removed from his right ear post service, the Board finds that the low threshold of the McLendon standard has been met in this instance, and that the Veteran should be afforded a VA examination and opinion prior to adjudication of this claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Turning to the Veteran's claim for service connection for vertigo, the Veteran reported dizziness or fainting spells on his July 1975 Report of Medical History at separation, and VA treatment records reflect that the Veteran has been diagnosed with benign paroxysmal positional vertigo.  Therefore, the Board again finds that a VA examination and opinion are warranted.  

During his hearing, the Veteran reported VA treatment beginning in 2009 or        2010.  The earliest records in the claims file are dated in February 2011.  Relevant outstanding VA medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following actions:

1. Attempt to obtain any additional service treatment records through official sources, to include the National Personnel Record Center, U.S. Naval Support Facility Diego Garcia, and Naval Air Station Oceana.  If any requested records are unavailable, then a determination as to whether additional efforts would be futile should be made and the Veteran and his representative should be notified of the inability to obtain such records.

2. In addition, obtain VA treatment records dating from 2009 to February 2011 and from February 2014 to the present.  

3. After associating all available records requested above with the claims file, schedule the Veteran for a VA ear conditions examination.  All indicated tests should be conducted.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

(a) Does the Veteran have right ear fungus or residuals of prior right ear fungus/removal thereof?  In responding to this question the examiner should address the Veteran's contention that his right ear drum was damaged from ear cleaning in service.

(b) If the Veteran has right ear fungus or residuals of prior fungus/fungus removal, is it at least as likely as not  (50 percent probability or greater) that the current condition is related to service?  Please explain why or why not.    

(c) Does the Veteran have vertigo? In responding to this question the examiner should consider an April 2012 VA primary care note stating that the Veteran has   true vertigo when he moves his head which the physician assessed as benign positional vertigo; a January 2013 VA Otolaryngological Consult stating that the Veteran's symptoms of unsteadiness do not appear to be of otologic etiology (not true vertigo); and a December 2013 VA primary care note which was negative for vertigo.

(d) Is it at least as likely as not that the Veteran's benign paroxysmal positional vertigo or other vertigo found on examination is causally related to service?  Please explain why or why not.  In rendering this opinion, the examiner should discuss the Veteran's 1975 Report of Medical History at separation in which he reported dizziness or fainting spells and the Veteran's reports  of undergoing mechanical fungal removal procedures on his ears during service.  

A rationale for any opinion expressed should be set forth.  If the examiner cannot provide an opinion without resorting to speculation, he/she should   explain why an opinion cannot be provided (e.g.     lack of sufficient information/evidence, the limits      of medical knowledge, etc.)

4. After completing the requested actions and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits   sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




